EXHIBIT 10.33

AMENDED AND RESTATED

TIDEWATER INC.

MANAGEMENT ANNUAL INCENTIVE PLAN

 

I. PLAN OBJECTIVE

The primary objective of the Tidewater Inc. Management Annual Incentive Plan
(the “MAIP” or the “Plan”) is to reward certain of Tidewater’s officers and key
employees for their assistance in helping Tidewater Inc. (the “Company”) achieve
its financial and operating goals for the fiscal year. The Plan links a
significant element of variable annual compensation to the accomplishment of
these goals.

 

II. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The authority of the Committee shall
include, in particular, authority to:

 

  A. designate participants and target award percentages for a particular year;

 

  B. establish performance goals and objectives for a particular year;

 

  C. consider the achievement of the performance goals and objectives, and

 

  D. establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan.

The Chief Executive Officer shall have the authority to name additional
participants after the beginning of a particular plan year and establish target
award percentages for such, participants, in connection with promotions, new
hires and the establishment of new positions within the Company

 

III. BASIC PLAN CONCEPT

The Plan concept for fiscal 2007 and for future years focuses upon Tidewater’s
performance in the areas of economic value added (“EVA”), safety and the
individual.

 

IV. ELIGIBILITY CRITERIA

Eligibility for participation in the MAIP will be limited to officers and
certain key employees who directly impact the Company’s financial performance
and who do not participate in another Company bonus plan. The specific positions
eligible to participate in the plan will be reviewed and determined annually by
Tidewater’s Chief Executive Officer and the Committee. The Chief Executive
Officer also has the authority to name participants as described in Section II
above. The Committee has determined that the participants in this Plan and in
the Company’s Executive Officer Annual Incentive Plan shall constitute the
“specified employees” of the Company under Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder (“Section 409A”).

 

As Amended through January 30, 2008



--------------------------------------------------------------------------------

V. PERFORMANCE MEASURES AND STANDARDS

The Committee has designed an annual bonus program for fiscal 2007 and future
years that will be based upon economic value added, safety performance and
individual performance.

 

VI. AWARD OPPORTUNITIES

Prior to or early in each fiscal year, the Committee will specify target
incentive awards for each participant. These amounts are determined based upon
each eligible participant’s base salary multiplied by the target percentage
associated with the participant’s position within the Company and the measurable
amount of the participant’s direct influence on the Company’s financial
performance. This percentage increases or decreases based upon performance above
or below the target. The base target percentage will be adjusted as a result of
changes in position or initial hiring during a fiscal year.

 

VII. GENERATION OF FUNDING POOL

The bonus pool is equal to the aggregate of the percentage of salary bonus
amounts set by the Committee for all participants and applied to Company
performance. The target bonus pool for participants based on a percentage of
salary is funded as follows:

75% of pool is generated and declared based on EVA performance. Seventy-five
percent of this portion eligible for payout is based upon EVA performance and
25% eligible for payout is based upon individual performance; and

25% of pool is generated based upon satisfaction of Total Reported Incident Rate
safety objectives, defined below.

At EVA and safety performance levels above and below the target levels, the
75%/25% relationship will change. The 25% safety component can be increased by
up to 150% of target for exceptional safety performance.

 

VIII. PERFORMANCE CRITERIA

The performance criteria described below will be used to determine annual bonus
amounts. The economic value added and safety performance goals for a particular
year will be established by the Compensation Committee prior to or early in each
fiscal year.

 

  A. EVA Criteria. Economic Value Added (“EVA”) equals net operating profit
after taxes (“NOPAT”), less a charge for capital employed. NOPAT equals revenues
less operating expenses (including depreciation) and taxes on operating profit.
The capital charge equals capital employed multiplied by the weighted average
cost of debt and equity.

Certain adjustments to NOPAT will be made in determining EVA. Accordingly, the
following items reported in the Company’s consolidated statement of earnings
will be added to or subtracted from NOPAT as reported in order to determine EVA
for purposes of the Plan:

 

2



--------------------------------------------------------------------------------

  1. Cumulative effect of accounting changes.

 

  2. Extraordinary items, as that term is defined in Accounting Principles Board
Opinion #30.

 

  3. Discontinued operations; and

 

  4. Unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in Accounting Principles Board Opinion #30.

The EVA target for the first three years of Plan bonuses is set at $5 million
additional EVA per year, but may be changed by the Compensation Committee for a
future fiscal year in its discretion.

In order to limit volatility in annual bonus payouts and to tie payouts to
sustainable value creation, a bonus bank mechanism applies to the portion of the
bonus based upon EVA and paid through the Plan.

The materials presented to the Committee by Stern Stewart & Co. at the Committee
meeting held March 29, 2006 (the “Stern Stewart Materials”) provide examples of
the calculation of the declared EVA portion of the bonus under various
scenarios. Any declared EVA bonus is credited to a participant’s personal bonus
bank account each year, with a payout of up to the lesser of the declared EVA
portion or 150% of the target bonus, and one-third of any net positive bank
balance paid out. The resulting EVA portion available for payout can be reduced
by the Committee by up to 25% depending upon an evaluation of individual
performance. The remaining two-thirds of the bonus bank is held at risk.

In a year in which EVA bonus declared is a negative number, this negative amount
determined according to the Stern Stewart Materials is deducted from the bonus
bank.

Residual amounts, including negative balances, are banked forward to be credited
or debited against future declared bonus amounts. If a negative balance is more
than half of a future positive declaration, one-third of the negative balance
will be deducted against the positive declaration in that year, with the
remaining negative balance carried forward to subsequent years. If a negative
balance is less than half of a future positive declaration, the entire negative
balance will be deducted in that period. Negative balances shall not be held as
claims against employees who leave the payroll for any reason.

 

  B. Safety Criteria. The safety performance measurement is determined by
achievement of the established safety performance goals for the fiscal year for
the participant’s area of responsibility. Under this performance measure, payout
is directly correlated with the Total Recordable Incident Rate (TRIR) for the
current fiscal year. “Total Recordable Incident Rate” is defined as follows:

 

3



--------------------------------------------------------------------------------

(Loss Time Accidents + Recordable

Incidents) X

200,000 (man hours)

   =  

Total Recordable Incident

              Rate per

    200,000 man hours of

Total Man Hour Exposure                    exposure

Non-job related deaths will not count toward the TRIR. A TRIR below a certain
level will entitle a participant to a safety payment in an amount that is
greater than 25% of the pool funding amount and which may be up to 150% of 25%
of the target pool funding amount. Pro rating will be permitted. The safety
performance portion of the Plan operates independently from the EVA portion and
the EVA bonus bank does not impact the payout based upon safety performance.

 

IX. TERMINATION OF EMPLOYMENT

 

  A. If a participant’s employment is terminated because the participant dies or
if the participant becomes disabled, as “disability” is defined in Section 409A,
the participant or, in the case of death, the participant’s estate or heirs,
shall be paid:

 

  1. any positive balance in the participant’s bonus bank 30 days following
termination of employment, and

 

  2. a pro rata bonus for the fiscal year in which termination occurs based upon
the performance criteria in effect for such year and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary amount
paid to the participant for the portion of the year that the participant was
employed. The bonus shall be paid to the participant or, in the case of death,
to the participant’s estate or heirs under Article X at the same time as the
bonus for such fiscal year is paid to participants who continue to be employed.

 

  B. If a participant’s employment is terminated because the participant Retires
or is terminated by the Company without Cause, and such termination constitutes
a “separation from service” under Section 409A, the participant shall be paid:

 

  1. any positive balance in the participant’s bonus bank on the first business
day that is more than six months following the date of termination of
employment, and

 

  2. a pro rata bonus for the fiscal year in which termination occurs, based
upon the performance criteria in effect for such year and the percentage of
salary applicable to such participant’s bonus. The bonus shall be paid to the
participant as provided in Article X on the date on which the annual bonus is
paid to participants whose employment did not terminate, except that any portion
of the bonus that constitutes a pro rata portion of an amount that would have
been credited to the bonus bank absent termination of employment shall be paid
on the later of such date or the first business day that is more than six months
following the date of termination of employment.

 

4



--------------------------------------------------------------------------------

  C. If a participant’s employment is terminated voluntarily by the participant
or if the participant is involuntarily terminated by the Company for Cause,

 

  1. any positive balance in the participant’s bonus bank shall be forfeited,
unless otherwise determined by the Committee in its discretion, in which case
such positive balance shall be paid as provided in Article IX.B.1. above; and

 

  2. no pro rata bonus shall be paid for the fiscal year in which termination
occurs, unless otherwise determined by the Committee in its discretion, in which
case the pro rata bonus will not exceed the amount that would be due based upon
the performance criteria in effect for such year and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary amount
paid to the participant for the portion of the year that the participant was
employed. Any bonus so awarded shall be paid to the participant as provided in
Article IX.B.2.

A participant is deemed to have “Retired” for purposes of the Plan, if the
participant’s employment terminates, other than as a result of a termination by
the Company for Cause, at age 55 or later with at least ten years of service
with the Company or at age 65 or later with at least five years of service with
the Company.

“Cause” for purposes of this Plan shall be determined in the sole discretion of
the Board of Directors of the Company and shall mean:

 

  3. the willful and continued failure of the participant to perform
substantially the participant’s duties with the Company or its affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
participant by the Board of Directors of the Company which specifically
identifies the manner in which the Board believes that the participant has not
substantially performed the participant’s duties, or

 

  4. the willful engaging by the participant in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
participant, shall be considered “willful” unless it is done, or omitted to be
done, by the participant in bad faith or without reasonable belief that the
participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or its affiliates or based upon the advice of counsel for
the Company or its affiliates shall be conclusively presumed to be done, or
omitted to be done, by the participant in good faith and in the best interests
of the Company or its affiliates.

 

5



--------------------------------------------------------------------------------

X. AWARD PAYMENTS

Awards will be paid in cash no later than the June 15 following the end of the
fiscal year for which the award is earned, unless deferred by a participant
under a separate benefit plan of the Company. The payment of any positive bonus
bank balance upon termination of employment shall be made as provided in Article
IX.

 

XI. MISCELLANEOUS

 

  A. Nothing in this Plan shall confer upon a participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. The success of the Company as measured by the achievement of EVA and
safety goals, as well as individual performance, shall determine the extent to
which participants shall be entitled to receive bonuses hereunder. Participation
in the Plan is not a right, but a privilege, subject to annual review by the
Company. The Company retains the right to withhold payment from any participant
who violates Company policies. The Company also has the right to recover any
amounts paid under the Plan if that amount was based on the achievement of
financial results that were subsequently the subject of a restatement and the
effect of the restatement was to decrease such financial results. Any
participant accepts any payment hereunder subject to such recovery rights of the
Company. The Company may, if it chooses, effect such recovery by withholding
from other amounts due to the participant by the Company.

 

  B. The Plan shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

  C. If any term or provision of the Plan, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, the participant and
the Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

  D. The Company’s obligation under the Plan is an unsecured and unfunded
promise to pay benefits that may be earned in the future. The Company shall have
no obligation to set aside, earmark or invest any fund or money with which to
pay its obligations under the Plan.

 

  E. The payment made hereunder are intended to comply with the requirements of
Section 409A or an exception from compliance and the terms of the Plan related
thereto shall be construed accordingly. Payments hereunder that are subject to
Section 409A shall not be accelerated unless permitted under Section 409A.

 

6



--------------------------------------------------------------------------------

  F. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts previously credited to a bonus bank. Payout of any amount
subject to Section 409A shall not occur earlier than provided herein, except to
the extent permitted by Section 409A.

 

  G. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts previously credited to a bonus bank.

 

  H. The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.

 

  I. Nothing in this Plan precludes the Company from making additional payments
or special awards to a participant outside of the Plan.

EXECUTED effective as of the 30th day of January, 2008.

 

WITNESSES:      TIDEWATER INC.

 

     By:  

/s/ Bruce D. Lundstrom

       Bruce D. Lundstrom

 

       Senior Vice President, Secretary        and General Counsel

 

7